Opinion,
Mb. Chief Justice Paxson:
Elizabeth Beck, the testator, in and by her last will and testament gave to her step-daughter, also named Elizabeth Beck, a one fourth interest in her estate, upon the following condition : “And whereas, the said Elizabeth Beck was unfortunate in business transactions, whereby she became indebted, part of which still remains unpaid, and having no means to pay the same, now it is my will that the above equal share in my estate, as well as the specific bequest given to her, are given to her expressly upon condition that they shall not be liable to be attached or seized for the debts or moneys which said Elizabeth Beck may owe at the time of my decease, but that the whole amount of her share shall be paid directly to said Elizabeth Beck by my executor, without diminution for the payment of her said indebtedness.”
The share aforesaid has not yet been paid to the said legatee, for the reason that the appellant, who held a judgment against her, attached the fund in the hands of the executor. The learned court below held that the attachment would not bind the fund in the hands of the executor, and awarded it to the legatee. Prom this decree the attaching creditor has appealed.
No one doubts that it was competent for the testator to have placed this fund forever beyond the reach of the creditors of her legatee, by creating a trust for that purpose. This she has not done, and the question which arises is, whether she has protected the fund in its transit from the executor to the *60legatee. That she had a right to do this must be conceded. Has she done so? We may dismiss from the case the learning about vested and contingent legacies. This was not, as was assumed by the learned counsel for appellant, an absolute gift of the property. It was a gift upon the express condition that, in the hands of her executor, it should not be liable to the debts of the legatee, but should “be paid directly to the said Elizabeth Beck by my executor, without diminution for the payment of her said indebtedness.” The executor was thus clothed with an express trust in regard to this share.
It is true, the trust would end the moment the money was paid to the legatee, but during the transit, while the money remained in his hands, it was as much protected from creditors as if a separate trust had been created for that purpose. It was the right of the testatrix to say that her estate should not go to pay her step-daughter’s creditors. She has said so as emphatically as language can express it, for the time that the money remains in the hands of her executor. Does the fact that she did not protect it further, by raising up another trustee of the fund, after it left the executor’s hands, destroy the trust she did create, and nullify the positive directions of the will that it should not be attached in transit? Why shall the will of the testator be defeated in this respect ? She had a right to do what she willed with her own. The creditors of her legatee had no claim upon her estate, and when she directed that the share should be paid to her step-daughter, and not to the creditors of the latter, who shall gainsay her ? The creditor is not injured, and has no right to complain.
I have not discussed the authorities, because we have no case which precisely covers this; but, upon reason, and analogy to the decisions we have, this case must be affirmed.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.